MORSELL, Circuit Judge.
If the defendant had become insolvent, whose loss would it have been: It might have been the loss of the administrator, but it is not, therefore, less assets. If the property be changed, it is still assets, as in the case cited from Barnwell & Creswell [Catherwood v. Chabaud. 1 Barn. & C. 150], where the first administrator took a bill of exchange for a debt due to the estate, and died before suit *771brought upon it. The administrator de bonis non sued on it, and recovered.
THE OOÜKT
(MORSELL, Circuit Judge, contra)
decided that the plaintiff had a right to bring and maintain this action.
Verdict for the plaintiff.
A bill of exceptions was taken, but no writ of error was prosecuted.